          Case 3:19-cr-00061-SDD-EWD             Document 61       07/15/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                               :
                                                       :
versus                                                 :      CRIMINAL NO. 19-61-SDD-EWD
                                                       :
EHAB MESELHE and                                       :
KELIN HU                                               :


                                            DISMISSAL

         NOW INTO COURT comes the United States of America, by Brandon J. Fremin, United

States Attorney for the Middle District of Louisiana, through Brian K. Frazier and Caroline B.

Gardner, Assistant United States Attorneys, respectfully representing as follows:

                                                  1.

         On May 29, 2019, a federal grand jury returned an indictment charging Defendants Ehab

Meselhe and Kelin Hu with conspiracy to steal trade secrets, in violation of 18 U.S.C.

§ 1832(a)(5); attempting to steal trade secrets, in violation of 18 U.S.C. § 1832(a)(4); and

conspiracy to commit computer fraud and abuse, in violation of 18 U.S.C. § 1030(b). In addition,

Defendant Hu has been charged with committing computer fraud and abuse, in violation of 18

U.S.C. § 1030(a)(2)(C). (D.E. 1).

                                                  2.

         Since the filing of the indictment, based on extensive additional investigation, the United

States has concluded that it cannot meet its burden of proof in this matter.
        Case 3:19-cr-00061-SDD-EWD            Document 61      07/15/19 Page 2 of 4



       WHEREFORE, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and

with Leave of Court, the United States Attorney for the Middle District of Louisiana hereby

dismisses the indictment without prejudice.

                                                UNITED STATES OF AMERICA, by

                                                BRANDON J. FREMIN
                                                UNITED STATES ATTORNEY


                                                /s/ Brian K. Frazier
                                                Brian K. Frazier, TNBN 016691
                                                Assistant United States Attorney
                                                777 Florida Street, Suite 208
                                                Baton Rouge, Louisiana 70801
                                                Telephone: (225) 389-0443
                                                Fax: (225) 389-0561
                                                E-mail: brian.frazier@usdoj.gov


                                                /s/ Caroline B. Gardner
                                                Caroline B. Gardner, LBN 33842
                                                Assistant United States Attorney
                                                777 Florida Street, Suite 208
                                                Baton Rouge, Louisiana 70801
                                                Telephone: (225) 389-0443
                                                Fax: (225) 389-0561
                                                E-mail: caroline.gardner@usdoj.gov
         Case 3:19-cr-00061-SDD-EWD             Document 61       07/15/19 Page 3 of 4




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                              :
                                                      :
versus                                                :        CRIMINAL NO. 19-61-SDD-EWD
                                                      :
EHAB MESELHE and                                      :
KELIN HU                                              :

                                 CERTIFICATE OF SERVICE

         The United States hereby certifies that a true and correct copy of the foregoing Dismissal

was filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing

will be sent to Michael W. Magner and Steven J. Moore via the Court’s electronic filing system.

         Baton Rouge, Louisiana this 15th day of July, 2019.


                                                  /s/ Brian K. Frazier
                                                  Brian K. Frazier
                                                  Assistant United States Attorney


                                                  /s/ Caroline B. Gardner
                                                  Caroline B. Gardner, LBN 33842
                                                  Assistant United States Attorney
          Case 3:19-cr-00061-SDD-EWD             Document 61      07/15/19 Page 4 of 4




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                              :
                                                      :
versus                                                :       CRIMINAL NO. 19-61-SDD-EWD
                                                      :
EHAB MESELHE and                                      :
KELIN HU                                              :


                                              ORDER

         Considering the United States’ Dismissal,

         Leave of Court is granted for the filing of the dismissal of the Indictment in Criminal No.

19-61-SDD-EWD.

         Done and signed at Baton Rouge, Louisiana, this _______day of July, 2019.




                                                   HONORABLE SHELLY D. DICK
                                                   CHIEF UNITED STATES DISTRICT JUDGE
                                                   MIDDLE DISTRICT OF LOUISIANA
